                                                                                                                                                                                                    I·

;;;',_Aci..24:B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                 Page I of!;)                      b I;
                                                                                                                                                                                                    I
                                          UNITED STATES DISTRICT COURT                                                                                                                              1:
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America
                                     v.
                                                                                    JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                                                                                                                                                                                    i
                           Jose Jesus Cruz-Yepez                                    Case Number: 3:19-mj-21752

                                                                                   Emily Crowley Bahr
                                                                                   Defendant's Attorney                       -    -
   REGISTRATION NO. 8489 7298                                                                                          Flf~,ED.
   THE DEFENDANT:
                                                                                                                              APR 2 5 2019
    IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                                                            ,_..__....._
     D was found guilty to count(s)                                                                       -     Ci.~RI< US
                                                                                                                              -·'      Di STRICT CCURT
                                                                                                                                       ''       "'         .
                                                                                                                  ,,,,_. "•   ~,,,._        r '·-'   _,   1.,,,, ''-"   .....,_~   ..,,.,,..,.
          after a plea of not guilty.                                              BY      ···-....,-...-··-- ')EPUTY
          Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followmg offense(s):

   Title & Section                      Nature of Offense                                                                Count Number(s)
   8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      1

     D The defendant has been found not guilty on count(s)
                                                                                 ------------------~

     D Count(s) ---------~--------dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                     ~TIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all docUIIlents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                           charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, April 25, 2019
                                                                                  Date oflmposition of Sentence


    Received                                                                      :Jvlicfiae(]. Seng
                   - --------
                   DUSM                                                           HONORABLE MICHAEL J. SENG
                                                                                  UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                        3:19-mj-21752
